         Case 1:20-cv-05810-PAE Document 30 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


OANH NGUYEN,

                                       Plaintiff,                       20 Civ. 5810 (PAE)
                        -v-
                                                                              ORDER
 FIRST EAGLE INVESTMENT
 MANAGEMENT, LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       I today held an initial conference in this case and approved the parties’ case management

plan and set a next conference date in the case for April 16, 2021, at 2:00 p.m. As I notified

counsel, however, I have determined to recuse myself from the case because I am personally

acquainted with one of the individual defendants, who was a fellow parent at my children’s high

school. A successor judge will be randomly assigned to this matter.

       SO ORDERED.


                                                             PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: November 20, 2020
       New York, New York
